Citation Nr: 1746301	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for narcolepsy without cataplexy (also claimed as idiopathic hypersomnia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1986 to June 1990 and from April 2006 to January 2013. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. This appeal is now in the jurisdiction of the New York, New York RO.

The Board notes in October 2013, the Veteran submitted a Form 9 that requested a Board hearing. Subsequently, in August 2016, the Veteran withdrew his hearing request.

In November 2016 the Board remanded this claim for additional development. 

It is also noted that there has been some argument concerning whether there was clear and unmistakable error in a rating action concerning the rating assigned. As this appeal concerns the initial rating, there is no final rating action at issue, and as such, any discussion of clear and unmistakable error is premature at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for narcolepsy without cataplexy (also claimed as idiopathic hypersomnia). Unfortunately, this claim requires additional development.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided. See 38 C.F.R. § 4.14. Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Diagnostic Code 8108 provides that narcolepsy is to be rated as petit mal epilepsy under Diagnostic Code 8911, which in turn is rated under the general rating formula for minor seizures. Note (1) explains that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness. Note (2) explains that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under the General Rating Formula, a 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.

Under Diagnostic Code 8914, psychomotor epilepsy is to be rated based on major or minor seizures under the General Rating Formula for Major and Minor Epileptic Seizures. Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness. Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances. See 38 C.F.R. § 4.124a, Diagnostic Code 8914.
The Veteran contends in his Form 9 dated in October 2013 that he should be rated at 30 percent under the diagnostic code for sleep apnea which requires persistent day-time hypersomnolence. 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847. However, the Veteran is already service-connected for sleep apnea under DC 6847 at 50 percent. The 50 percent rating requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine. 38 C.F.R. § 4.97, DC 6847. It appears that the Veteran's service-connected sleep apnea and hypersomnia may share certain symptomatology. VA treatment records dated in February 2014 note the Veteran has daytime hypersomnia presumably secondary to sleep apnea and that he is treated symptomatically for both conditions. An April 2014 VA treatment note indicates the Veteran had daytime hypersomnolence most likely secondary to sleep apnea and augmented by stress. 

The Veteran also contends in correspondence dated in September 2012 that if rated under the current diagnostic code, his sleep attacks should be considered equivalent to seizures. The Veteran further stated that his condition should be rated under psychomotor type seizures because he has issues falling asleep during the day and in the evenings while watching television. He also stated that he is so tired that he has poor memory, gets very moody and is unable to function at anything above a minimal level. Furthermore, a letter from the Veteran's previous representative dated in December 2012 stated that he had daily episodes of sleepiness which would satisfy the criteria for a 40 percent rating under Diagnostic Code 8911.

The Veteran was afforded VA examinations in September 2013 and January 2017. The examinations do not adequately address the Veteran's symptoms. Specifically, a new VA examination is necessary in order to separate the Veteran's symptoms and determine which are attributable to service-connected narcolepsy (idiopathic hypersomnia) and sleep apnea for rating purposes. The new examination should also discuss whether his symptoms of sleep attacks or sleepiness are the equivalent of seizures. 




Accordingly, the case is REMANDED for the following actions:

1. Obtain any updated VA treatment records from December 2016 to present. 

2. After completing step 1, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected narcolepsy without cataplexy (also claimed as idiopathic hypersomnia). Provide a copy of this remand and record to the examiner for review. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

With respect to the Veteran's service-connected narcolepsy (also claimed as idiopathic hypersomnia), the examiner should provide a discussion of the frequency and severity of the Veteran's sleep attacks and other related symptoms. The VA examiner is informed that the Veteran's narcolepsy (idiopathic hypersomnia) is currently evaluated under diagnostic criteria that evaluate the Veteran's narcoleptic events as congruent with petit mal seizures. If narcoleptic episodes equivalent to minor seizures are identified, the examiner should record the number of minor seizures on a "per week" or "per month" basis.

The examiner should also identify all symptoms associated with the Veteran's service-connected narcolepsy (also claimed as idiopathic hypersomnia) and his service-connected sleep apnea. If the examiner cannot separate symptoms of sleep apnea from symptoms of narcolepsy (also claimed as idiopathic hypersomnia), the examiner must so state and must state the basis for such conclusion. Otherwise, the examiner must separate out such symptoms.

In providing these opinions, the examiner should discuss the Veteran's contentions, including those specified in his representative's letter dated in December 2012, in his October 2013 Form 9, and in his letter dated in September 2014, to include contentions regarding his hypersomnia symptoms being equivalent to seizures. The examiner should also consider and discuss VA treatment notes regarding the Veteran's sleep apnea and hypersomnia symptoms, including those dated in February and April of 2014. 

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

